DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendments filed on Sep 30, 2021, and the claims 1-20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent application no. 16/264,061(Now U.S. patent US 11,172,013 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1-20 of the instant application and thus anticipate the claims of the instant application.   Claims 1-20 of the instant application are therefore not patentably distinct from claims 1-20 of the U.S. Patent U.S. patent US 11,172,013 B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant Application (17/491,492)
Patent (11,172,013 B2)
1. A system comprising: a processor configured to execute a web browser and a local server program; a computer readable memory coupled to the processor, the computer readable memory comprising a web page comprising executable instructions, the web page configured to: generate, by the web browser via executable instructions of the web page, connection data usable by a local server program instance to verify that a connection request is from the web page; launch the local server program instance and provide the connection data generated by the web page to the local server program instance; send the connection request originating from the web page to the local server program instance to establish a connection between the web browser and the server program instance; and based on an acceptance of the connection request by the server program instance, complete the connection, wherein the connection is usable for bi- directional communication between the web browser and the server program instance.  








2. The system of Claim 1, wherein the connection data comprises a port number for a port on which the local server program instance is to listen for the connection request.  
3. The system of Claim 1, wherein the connection data comprises a launch id to be used by the local server program instance to verify that the connection request is from the web page.  

4. The system of Claim 1, wherein the connection data comprises: a port number for a port on which the local server program instance is to listen for the connection request; and a launch id to be used by the local server program instance to verify the connection request is from the web page.  
5. The system of Claim 4, wherein the web page is configured to compose a uniform resource locator (URL) including the port number on a local host and the launch id and create a client socket instance using the URL.  
6. The system of Claim 5, wherein the client socket instance is a client WebSocket instance.  
7. The system of Claim 6, wherein the connection request is an HTTP GET request that includes the randomly generated launch id.  
8. The system of Claim 4, wherein the web page is configured to launch the local server program instance and provide the connection data to the local server program instance by sending a launch request to an operating system to launch the local server program instance, the launch request including an indicator of a protocol that the local server program is registered to handle, the port number to be passed to the local server program instance and the launch id to be passed to the local server program instance.  

9. The system of Claim 1, wherein the local server program is executable to: receive a connection configuration launch id and a port number for a port from an operating system based on a request by the web page; create a server socket instance bound to a loopback address; listen on the server socket instance for the connection request on the port; extract a connection request launch id from the connection request; based on a determination that the connection configuration launch id and connection request launch id match, accept the connection request, wherein the port number is a random port number generated by the web page and the connection configuration launch id and connection request launch id comprise a string randomly generated by the web page.  
10. The system of Claim 9, wherein the local server program is executable to extract the connection configuration launch id and port number from command line attributes from an operating system.

1. A system comprising: a processor configured to execute a web browser and a local server program; a computer readable memory coupled to the processor, the computer readable memory comprising a web page comprising executable instructions, the web page configured to: generate, by the web browser via executable instructions of the web page, a set of connection data, the set of connection data comprising randomly generated data usable by a local server program instance to verify that a connection request is from the web page; launch the local server program instance and provide the set of connection data, including the randomly generated data, generated by the web page to the local server program instance; create a client socket instance; send the connection request originating from the web page to the local server program instance to establish a connection between the client socket instance and a corresponding server socket instance of the server program instance, the connection request originating from the web page comprising the randomly generated data; and based on an acceptance of the connection request by the server program instance, complete the connection, wherein the connection is usable for bi-directional communication between the client socket instance and the server socket instance.  
2. The system of Claim 1, wherein the randomly generated data comprises a port number for a port on which the local server program instance is to listen for the connection request.  
3. The system of Claim 1, wherein the randomly generated data comprises a launch id to be used by the local server program instance to verify that the connection request is from the web page.  
4. The system of Claim 1, wherein the randomly generated data comprises: a port number for a port on which the local server program instance is to listen for the connection request; and a launch id to be used by the local server program instance to verify the connection request is from the web page.  
5. The system of Claim 4, wherein the web page is configured to compose a uniform resource locator (URL) including the port number on a local host and the launch id and create the client socket instance using the URL.  
6. The system of Claim 5, wherein the client socket instance is a client WebSocket instance.  
7. The system of Claim 6, wherein the connection request is an HTTP GET request that includes the randomly generated launch id.  
8. The system of Claim 4, wherein the web page is configured to launch the local server program instance and provide the set of connection data to the local server program instance by sending a launch request to an operating system to launch the local server program instance, the launch request including an indicator of a protocol that the local server program is registered to handle, the port number to be passed to the local server program instance and the launch id to be passed to the local server program instance.  
9. The system of Claim 1, wherein the local server program is executable to: receive a connection configuration launch id and a port number for a port from an operating system based on a request by the web page; create the server socket instance bound to a loopback address; listen on the server socket instance for the connection request on the port; extract a connection request launch id from the connection request; based on a determination that the connection configuration launch id and connection request launch id match, accept the connection request, wherein the port number is a random port number generated by the web page and the connection configuration launch id and connection request launch id comprise a string randomly generated by the web page.  
10. The system of Claim 10, wherein the local server program is executable to extract the connection configuration launch id and port number from command line attributes from an operating system.

Claims: 11-20 (repeating)
Claims: 11-20 (repeating)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (US 2015/0358328 A1).
Regarding claim 1, 
Kaplan teaches, a system comprising (see fig. 1): 
a processor configured to execute a web browser and a local server program (see para [0049], [0054]); 
a computer readable memory coupled to the processor, the computer readable memory comprising a web page, the web page configured to (see para [0049]):
generate, by the web browser via executable instructions of the web page, connection data usable by a local server program instance to verify that a connection request is from the web page (see fig. 3 (342) para [0060] User A can run client-side application 304 that is compatible with online content management system 322. Client application 304 can be configured to communicate 342 with content management system 322. Via communication 342, and [0064] for setting a connection, and;
para [0078] Client application 606 can generate the URL such that when web browser 602 executes the URL, web browser 602 may be directed to local file 608.) and;
para [0080] a web browser requests to the desktop client application for data access for user account A.)
launch the local server program instance and provide the connection data generated by the web page to the local server program instance (see fig. 3 (344) and 4 (para [0065]-[0066] The generating and displaying of the previews (e.g., thumbnails-i.e. called data) can be performed more efficiently on client device 302 refer as a launching program.); 
send the connection request originating from the web page to the local server program instance to establish a connection between the web browser and the server program instance; (see para [0075] Established a connection between a server and a client., and para [0086] Prior to engaging in challenge-response protocol 700, the user may have already established a secure connection between client application 706 and online content management system 708.)
based on an acceptance of the connection request by the server program instance, complete the connection, wherein the connection is usable for bi- directional communication between the web browser and the server program instance. (see fig. 7(702, and 706), and para [0087], A request and a response refer as a bi-directional communication between server and client after establishing a WebSocket connect. And para [0075] Note: A WebSocket connection is a bi-direction connection between a web page/ browser and a local server.)
Regarding claim 2, 
Kaplan teaches claim 1,
Kaplan teaches, wherein the connection data comprises a port number for a port on which the local server program instance is to listen for the connection request (see para [0079] processes are running on the client device and the processes are listening only on appropriate ports.) and [0092] monitoring a specific communicational channel, such as a specific port number.)  
Regarding claim 3, 
Kaplan teaches claim 1,
Kaplan teaches, wherein the connection data comprises a launch id to be used by the local server program instance to verify that the connection request is from the web page (see para [0043] a user account identifier that identifies the user account that has access to the content item. Multiple user account identifiers can be associated with a single content., and see also [0093]).  
Regarding claim 4, 
Kaplan teaches claim 1,
Kaplan teaches, wherein the connection data comprises: a port number for a port on which the local server program instance is to listen for the connection request (see para [0079]) and 
a launch id to be used by the local server program instance to verify the connection request is from the web page (see para [0043]).  
Regarding claim 5, 
Kaplan teaches claim 4,
Kaplan further teaches, wherein the web page is configured to compose a uniform resource locator (URL) including the port number on a local host (see para [0071] securely communicating among a client application having a local server, a web browser, and a synchronized online content management system. Communications among local web server 506, browser 508, and content management system 522 can correspond.)and the launch id and create the client socket instance using the URL(see para [0075]).
Regarding claim 6, 
Kaplan teaches claim 5,
Kaplan further teaches, wherein the client socket instance is a client WebSocket instance (see para [0075] web browser 602 can establish a WebSocket connection with client application 606).  
Regarding claim 7, 
Kaplan teaches claim 5,
Kaplan further teaches, wherein the connection request is an HTTP GET request that includes the randomly generated launch id (see para [0071]-[0072] A domain name for online content management system 522 can be created, such as “https://www.ocms-localhost.com” 518. In order for local web server 508 to accept HTTPS connections, there must be a public key certificate for local web server 508. ).  
Regarding claim 8, 
Kaplan teaches claim 4,
Kaplan further teaches, wherein the web page is configured to launch the local server program instance and provide the set of connection data to the local server program instance by sending a launch request to an operating system to launch the local server program instance, the launch request including an indicator of a protocol that the local server program is registered to handle, the port number to be passed to the local server program instance and the launch id to be passed to the local server program instance.(see para [0029] a user can create an account with content management system 106. The account information can be maintained in user account database 150. User account database 150 can store profile information for registered users.)  
Claim 11 recites all the same elements of claim 1, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 7, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 8, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 2015/0358328 A1), in view of Garmark (US 2014/0337959A1).
Regarding claim 9, 
Kaplan teaches claim 4,
Kaplan further teaches, wherein the local server program is executable to: receive a connection configuration launch id and a port number for a port from an operating system based on a request by the web page (see para [0075]);
 create the server socket instance bound to a loopback address; listen on the server socket instance for the connection request on the port (see para [0021] can run a hypertext transfer protocol secure (HTTPS) web server bound to a loopback address (e.g., 127.0.0.1). Then the URL can point to the loopback address. Via the local server, a navigation application, such as a web browser, can access and interact with the locally stored data instead of the online data);  ATTORNEY DOCKET NO.Patent Application OPEN6060Customer No. 109422 - 37 – 
Kaplan doesn’t explicitly teach, 
extract a connection request launch id from the connection request;
 based on a determination that the connection configuration launch id and connection request launch id match, accept the connection request, wherein the port number is a random port number generated by the web page and the connection configuration launch id and connection request launch id comprise a string randomly generated by the web page.  
In analogous art, Garmark teaches, 
extract a connection request launch id from the connection request (see para [0056] a malicious web page may attempt to extract media access history from a media player. The local web server 112 should therefore be able to determine whether requests from a web page are authorized, and prevent those requests that are not.);
 based on a determination that the connection configuration launch id and connection request launch id match, accept the connection request (see para [0087] By verifying that the third token matches the second token (i.e., is the same token), the local utility verifies that the second request was issued by the same module that was previously authenticated using the first token (as described above with reference to FIG. 5)), wherein the port number is a random port number generated by the web page and the connection configuration launch id and connection request launch id comprise a string randomly generated by the web page (see para [0044] such as random1.loopdomain.com, random2.loopdomain.com, etc. In some embodiments, as shown in the domain name table 118 in FIG. 1, these subdomains are each associated with the loopback address (in this case 127.0.0.1). Links in the web page 116 that are intended to initiate communications with the local web server 112 may be distributed among these subdomains, so that any request from the web browser 108 to any of these subdomains will be directed to the local web server 112). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify establishing a connection through websocket of Kaplan with extract a connection request launch id and matching a launch ID of Garmark. A person of ordinary skill in the art would have been motivated to do this to transfer a data using a secure connect (Garmark: [0002]-[0003]). 
Regarding claim 10, 
Kaplan and Garmark teach claim 9,
Kaplan fails to teach, wherein the local server program is executable to extract the connection configuration launch id and port number from command line attributes from an operating system.  
In analogous art, Garmark teaches, wherein the local server program is executable to extract the connection configuration launch id and port number from command line attributes from an operating system (see para [0056] malicious web page may attempt to extract media access history from a media player.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify establishing a connection through websocket of Kaplan with extract a connection request launch id and matching a launch ID of Garmark. A person of ordinary skill in the art would have been motivated to do this to transfer a data using a secure connect (Garmark: [0002]-[0003]). 
Claim 19 recites all the same elements of claim 9, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 10, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Application/Control Number: 13/749,855 Page 18 Art Unit: 2457 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443